                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

RICHARD NEHLS,                              )
                                            )
                     Petitioner,            )                    8:19CV337
                                            )
              V.                            )
                                            )
STATE OF NEBRASKA, and                      )         MEMORANDUM AND ORDER
BUFFALO COUNTY, NEBRASKA                    )
MENTAL HEALTH BOARD,                        )
                                            )
                     Respondents.           )
                                            )

       The Petitioner has filed a motion requesting the appointment of counsel. He is in a
mental institution and although that does not automatically entitle him to the appointment of
counsel, I conclude that I should grant the motion as the briefing in this case may be complex
and I have reason to believe that Petitioner is not up to the task.

        I have also consulted with Chief Judge Gerrard. He has agreed that this case will
remain on the pro se docket, rather than reassigning the case to another judge which is our
typical practice when counsel is appointed. I have put into this case and a related one a
significant amount of effort which would be needlessly duplicated if the case were reassigned.

       IT IS ORDERED:

       1.     The Federal Public Defender, David Stickman or one of his assistants, is
              appointed to represent Petitioner.

       2.     The Clerk shall notify Mr. Stickman of this appointment.

       3.     This case shall remain on the pro se docket.

       4.     The motion for appointment of counsel (filing no. 6) is granted.

       DATED this 14th day of August, 2019.

                                           BY THE COURT:

                                           s/ Richard G. Kopf
                                           Senior United States District Judge
